Citation Nr: 0813437	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  97-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for tinea cruris.

2.	Entitlement to service connection for a low back disorder.

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
August 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned at a March 2008 
hearing at the RO.  A transcript of the hearing is associated 
with the claims file. 

During the March 2008 hearing, the veteran testified that he 
suffered from prostate cancer due to his active service.  
This appears to be an application to reopen a claim for 
service connection for prostate cancer.  Since the RO has not 
yet adjudicated this matter, the Board will REFER the issue 
of whether new and material evidence has been received to 
reopen a claim for service connection for prostate cancer to 
the RO for its consideration.

The issues of entitlement to service connection for a low 
back disorder and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current tinea cruris is etiologically related 
to his active service.



CONCLUSION OF LAW

Tinea cruris was incurred in service.  38 U.S.C.A. §1110, 
1131 (West 2002);  38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis 

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The U.S. Court of Appeals for the Federal Circuit 
has also held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends he is entitled to service connection for 
a skin rash, diagnosed as tinea cruris.  Service medical 
records indicate no history of tinea cruris prior to entering 
active service.  Thus, the presumption of soundness attaches.  
38 C.F.R.     § 3.304(b).  During active service, in 1961, 
the veteran developed a rash on his penis.  This rash was 
determined to be fungal in nature and was diagnosed as tinea 
cruris.  After discharge from service, in January 2003, the 
veteran was afforded a VA skin examination, during which he 
was again diagnosed as having tinea cruris.  The examiner 
noted that this disease has been difficult to control with 
antifungal creams and "continuously reoccurs."  In 
addition, the examiner noted that "[t]here has been some 
association of fungal infection with agent orange."  
Finally, the veteran testified at a March 2008 Board hearing 
that he has suffered from this rash since separation from 
service.

In light of the above, the Board finds that service 
connection is warranted for tinea cruris.  In this regard, 
service medical records indicate the veteran suffered from 
the disorder in service, and a January 2003 VA skin 
examination confirms a present diagnosis.  In addition, while 
the VA examiner noted the disease to be caused by climate, 
she found the veteran to be credible in reporting this 
condition has continuously reoccurred.  Therefore, the Board 
concludes that it is at least as likely as not that currently 
manifested tinea cruris is related to service.  In resolving 
all doubt in the veteran's behalf, service connection for 
this disorder is granted.


ORDER

Service connection for tinea cruris is granted.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty assist the 
veteran under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding VA treatment 
and Social Security Administration records related to the 
veteran's claims on appeal.  In addition, the evidence of 
record warrants a VA examination regarding the veteran's PTSD 
claim.  

With regards to the veteran's low back disorder claim, the 
veteran testified at the March 2008 Board hearing that he 
sought treatment since separation from service his low back 
disability.  Specifically, the veteran identified Dr. Smitty 
of the Columbia VA Medical Center as his primary physician.  
These treatment records have not been made part of the claims 
file.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the veteran's current claims on 
appeal VA must undertake efforts to acquire such documents as 
these records may be material to his claims; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

With regards to PTSD, the veteran has identified three non-
combat stressors in support of his claim.  First, the veteran 
reported witnessing an airplane crashing into the ocean after 
taking off from an aircraft carrier, resulting in loss of the 
plane and death of the pilot.  Second, he reported seeing an 
unidentified airman that had backed into an aircraft 
propeller, causing traumatic death.  Finally, the veteran 
reported witnessing a landing cable snap on an aircraft 
carrier, causing damage and injury.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (2007) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th  
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the  
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressor(s).

In the present case, the record contains a diagnosis of PTSD.  
It is, however, unclear what stressor(s) forms the basis for 
this diagnosis.  Additionally, the Board observes that the RO 
has verified and conceded two of the veteran's stressors: the 
incident involving an airman running into an airplane 
propeller and an aircraft accident resulting in the death of 
an airman and the amputation of the right leg of another.

In addition, with regards to the issue of service connection 
for PTSD, the Board notes that records indicate the veteran 
received a fully favorable Social Security Administration 
(SSA) decision in March 1998.  This decision was based in 
part on a June 1997 diagnosis of severe PTSD by a VA clinical 
psychologist.  However, the Board notes that supporting 
documents to the SSA decision are not part of the record.  In 
order to ensure that the appellant's claim is adjudicated on 
the basis of a complete evidentiary record, the SSA award 
letter and related evidence should therefore be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any VA treatment records from 
the Columbia VAMC for the period from 
January 1997 through the present.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.	The veteran should be asked to provide 
the names of all non-VA health care 
professionals that treated him for a 
lumbar spine disorder and psychiatric 
condition since his discharge from 
service.  After securing the necessary 
medical release, those records should 
be obtained.  Negative development 
should be properly annotated in the 
record.

3.	Any medical records relied upon 
concerning the March 1998 SSA decision 
should be requested and obtained.  A 
response, negative or positive, should 
be associated with the claims file.

4.	After the above has been completed, 
schedule the veteran for a VA 
psychiatric examination to determine 
the etiology of any currently 
manifested PTSD.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.  In 
determining whether the veteran has 
PTSD due to an in-service stressor, the 
examiner is hereby notified that only 
the verified stressors may be relied 
upon.  If the examiner believes that 
PTSD is the appropriate diagnosis, the 
examiner must specifically identify 
whether the stressors verified by the 
RO serves as the basis for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
non-service or non-verified events 
specified in the examination report.  
The claims file, including a copy of 
this REMAND, must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  A 
complete rationale for all opinions 
offered should be provided.

5.	If and only if newly obtained treatment 
records indicate a current low back 
disorder, schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any 
current low back disorder.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  The examiner should 
perform any medically indicated 
testing.  After reviewing the record 
and examining the veteran, the examiner 
should specify the nature of any low 
back disabilities, providing diagnoses 
for all identified low back disorders.  
The examiner should then provide an 
opinion as to whether any current low 
back disorder is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service.  A 
detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran 
currently has a low back disability 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.  

6.	Upon completion of the above, 
readjudicate the issues on appeal. If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned  to the 
Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


